DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: paragraph [00043] recites process 600 moving to step 612 when relative humidity is greater than or equal to a set point, but should instead recite moving to step 612 when relative humidity is less than a set point.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 3, the claim recites an embodiment with two distributors. However, the embodiment that includes the valve of claim 1 (from which claim 3 depends) is shown in Figs. 4-5 as only including a single distributor 203. Therefore the claimed configuration is not supported by the disclosure.
	Regarding claims 4 and 16, the claims require a valve arranged downstream of the secondary segment and upstream of the primary segment. However, this configuration is not supported by the disclosure. For example see Figs. 4-5 wherein valve 402 is arranged downstream of secondary segment 252, but is not located upstream of primary segment 250 and is instead located parallel to primary segment 250. 
	Regarding claim 17, the claim recites closing the valve (and thus operating in a dehumidification mode) when the run time exceeds a pre-defined threshold. However, this operation is not supported by the disclosure. Instead, Fig. 6 and paragraph 43 recite continuing a normal operation when the run time exceeds the threshold at steps 606-608. 
	Regarding claims 18-20, the claims are rejected due to dependence from rejected claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deaconu (US 2012/0227426).
	As to claim 1, Deaconu discloses an evaporator coil system comprising:
	a segmented evaporator coil 43 comprising a primary segment 43a and a secondary segment 43b;
	a suction line having a first connection fluidly coupled to the primary segment 43a and a second connection fluidly coupled to the secondary segment 43b (see annotated figures);
	a valve 48 arranged on a discharge side of the evaporator 43, wherein the valve 48 is arranged upstream of the first connection and downstream of the second connection (see annotated figures); and	
	the valve being in fluid communication with the secondary segment 43b so as to selectively restrict refrigerant flow through the secondary segment 43b while allowing flow of refrigerant through the primary segment 43a (Fig. 4; paragraph 32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Deaconu as applied above, and further in view of Knight (US 2006/0288713).
	As to claim 2, Deaconu does not explicitly teach a first plurality of evaporator circuit lines coupled to the primary segment 43a and a second plurality of evaporator circuit lines fluidly coupled to the secondary segment 43b. However, Knight teaches that it is known to connect two pluralities of circuit lines 210 to primary and secondary segments 220-230 (Fig. 2). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Deaconu to utilize a first and second plurality of lines as claimed and taught by Knight in order to provide effective refrigerant distribution across the evaporator 43.
	As to claim 3, Deaconu, as modified, includes first and second distributors 240-245 (Knight, Fig. 2).
	As to claims 5-6, Deaconu does not explicitly teach controlling the valve 48 to close and restrict flow through the secondary segment 43b in response to a signal to operate in a dehumidification mode. However, Knight teaches that it is known to restrict flow through a secondary segment of an evaporator in response to a signal to operate in a dehumidification mode in order to provide a desirable dehumidification operation (paragraphs 9 and 40). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Deaconu to operate as taught by Knight by controlling the valve 48 to close and restrict flow through the secondary segment 43b in response to a signal to operate in a dehumidification mode, because it would provide the capability to control humidity without overcooling the supply air. 
	As to claims 7-8, Deaconu, as modified and discussed above, teaches opening the valve to allow flow through the secondary segment in response to a signal to operate in a cooling mode (Knight, paragraph 39). 
	As to claim 9, Deaconu, as modified, teaches a distributor 240 fluidly coupled to the first and second plurality of evaporator circuit lines 210 (Knight, Fig. 2).
	As to claims 10-12 and 14-15, Deaconu, as modified, teaches most of the limitations of the claims as discussed in the rejections above and also includes a controller to control the system as claimed (Deaconu, paragraph 22). 
	As to claim 13, Deaconu is silent regarding the specific type of valve 48. However, Official Notice is taken that a solenoid valve is a common and typical feature of a refrigerant cycle that would have been obvious to use as the valve 48 of Deaconu for the purpose of providing automated flow control.

Examiner Note
Claims 4 and 16-20 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features, including: a valve that is downstream of the secondary segment and upstream of the primary segment as required by claims 4 and 16, and controlling the valve responsive to both an operational time measurement and a humidity measurement as required by claims 17-20. However, these claims cannot be considered to be "allowable” at this time due to the rejection(s) under 35 U.S.C. 112 set forth in this Office Action.  Therefore, upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of these claims with respect to the prior art will be necessary.

Annotated Figures


    PNG
    media_image1.png
    865
    785
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763